November 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   SEAN MICHAEL WHEELER, Appellant

NO. 14-15-00275-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal of a judgment in favor of appellee, The State of Texas,
signed February 19, 2015, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Sean Michael Wheeler.
      We further order this decision certified below for observance.